IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEORGE JOHNSON,                            : No. 332 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
LANSDALE BOROUGH AND LANSDALE              :
BOROUGH CIVIL SERVICE                      :
COMMISSION,                                :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.